Citation Nr: 1439456	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss with otitis media, rated as noncompensably disabling prior to November 28, 2012, as 50 percent disabling from November 28, 2012, to January 18, 2013, and as 40 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran served on active duty from May 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  (This case has been advanced on the Board's docket.  38 C.F.R. § 20.900.)  

By way of background, in the March 2010 rating decision from which this appeal stems, the RO denied entitlement to a compensable rating for bilateral hearing loss with otitis media.  The Veteran disagreed with the denial of a compensable rating and in an April 2013 rating decision a Decision Review Officer (DRO) increased the Veteran's rating for bilateral hearing loss with otitis media to 40 percent, effective January 18, 2013.  After additional development was completed, the Board issued a decision in November 2013 wherein it denied entitlement to a compensable disability rating prior November 28, 2012, granted entitlement to a 50 percent disability rating from November 28, 2012, to January 18, 2013, and denied entitlement to a rating in excess of 40 percent from January 18, 2013.  

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied entitlement to a compensable rating for bilateral hearing loss with otitis media prior to November 28, 2012, to a rating in excess of 50 percent from November 28, 2012, through January 17, 2013, and to a rating in excess of 40 percent since January 18, 2013, and remand the case, which Joint Motion was granted by the Court that same month.  The basis for the Joint Motion included the Board's reliance on what was deemed an inadequate VA audiology examination.  Specifically, the parties agreed that the January 2013 VA examination report, upon which the Board relied, failed to comply with this Court's holding in Martinak v. Nicholson, requiring that an examining "VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  21 Vet. App. 447, 455 (2007).  Accordingly, given the perceived inadequacies in the January 2013 VA audiology examination report, the Board finds that the matter must again be remanded for the Veteran to be provided with another VA examination to determine the effects of his hearing impairment on his occupation and daily life.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The Veteran should be scheduled for a VA audiology examination in connection with his claim.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should comment on the effects of the hearing loss on the Veteran's ability to function, to include his ability to work.  This should be done relative to the entire period--addressing the effects for the period when a noncompensable rating was assigned, when the 50 percent rating was in effect, and since January 2013 when the 40 percent rating was assigned.  The examiner must not assume that no impact on the Veteran's ability to function occupationally exists simply because he is not currently working.  Rather, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  The AOJ should consider whether referral for extraschedular consideration is warranted based on the examiner's description of the functional impact of the Veteran's hearing loss disability.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.


Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

